Case 1:19-md-02915-AJT-JFA Document 1460 Filed 06/03/21 Page 1 of 3 PageID# 27412




                             UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION

  IN RE: CAPITAL ONE CONSUMER               )
  DATA SECURITY BREACH LITIGATION           ) MDL No. 1:19md2915 (AJT/JFA)
  __________________________________________)

  This Document Relates to CONSUMER Cases
  __________________________________________

                 CAPITAL ONE’S MOTION FOR SUMMARY JUDGMENT

         Defendants Capital One Financial Corporation, Capital One Bank (USA), National

  Association, and Capital One, National Association (“Capital One”) respectfully move for

  summary judgment. For the reasons set forth in the accompanying memorandum of law and

  supporting exhibits, Capital One seeks summary judgment on the claims asserted by the

  Representative Plaintiffs in the Second Amended Representative Consumer Class Action

  Complaint (Dkt. 971).

         Dated: June 3, 2021        Respectfully submitted,

                                    /s/
                                    David L. Balser (pro hac vice)
                                    S. Stewart Haskins II (pro hac vice)
                                    Susan M. Clare (pro hac vice)
                                    John C. Toro (pro hac vice)
                                    Kevin J. O’Brien (VSB No. 78886)
                                    Robert D. Griest (pro hac vice)
                                    KING & SPALDING LLP
                                    1180 Peachtree Street, N.E.
                                    Atlanta, GA 30309
                                    Tel.: (404) 572-4600
                                    Fax: (404) 572-5140
                                    dbalser@kslaw.com
                                    shaskins@kslaw.com
                                    sclare@kslaw.com
                                    jtoro@kslaw.com
                                    kobrien@kslaw.com
                                    rgriest@kslaw.com
Case 1:19-md-02915-AJT-JFA Document 1460 Filed 06/03/21 Page 2 of 3 PageID# 27413




                               Robert A. Angle (VSB No. 37691)
                               Tim St. George (VSB No. 77349)
                               Jon S. Hubbard (VSB No. 71089)
                               Harrison Scott Kelly (VSB No. 80546)
                               TROUTMAN PEPPER HAMILTON SANDERS LLP
                               1001 Haxall Point
                               Richmond, VA 23219
                               Tel.: (804) 697-1200
                               Fax: (804) 697-1339
                               robert.angle@troutman.com
                               timothy.st.george@troutman.com
                               jon.hubbard@troutman.com
                               scott.kelly@troutman.com

                               Mary C. Zinsner (VSB No. 31397)
                               S. Mohsin Reza (VSB No. 75347)
                               TROUTMAN PEPPER HAMILTON SANDERS LLP
                               401 9th Street, NW, Suite 1000
                               Washington, DC 20004
                               Tel.: (202) 274-1932
                               Fax: (202) 274-2994
                               mary.zinsner@troutman.com
                               mohsin.reza@troutman.com

                               Counsel for Capital One Defendants




                                        2
Case 1:19-md-02915-AJT-JFA Document 1460 Filed 06/03/21 Page 3 of 3 PageID# 27414




                                  CERTIFICATE OF SERVICE

         I hereby certify that on June 3, 2021, I caused the foregoing document to be filed with the

  Clerk of Court using the CM/ECF system, which will send notice of electronic filing to all counsel

  of record.



                                                      /s/
                                                      David L. Balser
                                                      Counsel for Capital One




                                                  3
